Citation Nr: 1729499	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include claimed posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from April 1983 to August 1985.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On the April 2009 VA Form 9, the Veteran requested a hearing before the Board to be held in Washington, DC, and the RO subsequently notified the Veteran of a Board hearing scheduled for October 2015 by way of a September 2015 letter; however, the Veteran did not appear for the scheduled hearing, and did not request its postponement.  In consideration of the foregoing, the Board finds that the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In December 2015, the Board remanded the appeal for verification of the Veteran's contention of serving on classified missions with the U.S. Special Operations Command, to include during Operation Urgent Fury, as part of his service, a VA examination if the claimed stressor event of participating in classified combat missions was verified, and subsequent readjudication of the appeal.  In response to the Agency of Original Jurisdiction (AOJ) inquiry, the U.S. Special Operations Command provided a negative response.  See August 2016 email correspondence.  As a result, no VA examination was scheduled.  In February 2017, the AOJ readjudicated the appeal.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service, and was not exposed to hostile military or terrorist activity during active service.

2.  During service, the Veteran received treatment for conversion reaction related to a parachute jump fall injury and the fear of having broken his back.

3.  No stressor event was manifested during service.

4.  The current psychiatric disability was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include claimed PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the November 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating once service connection is established.  

Although the November 2007 notice letter only addressed service connection for PTSD and not the broader issue of service connection for an acquired psychiatric disability, and the element of effective date was not addressed, this notice defect was remedied by issuance of proper notice in April 2012 addressing the broader issue of service connection for any psychiatric disorder with subsequent readjudication of the appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO obtained a VA medical opinion in March 2015.  The March 2015 VA reviewer considered an accurate history of the claimed psychiatric disability as provided through review of the record; therefore, the March 2015 VA reviewer had adequate and accurate facts and data regarding the history and condition of the claimed psychiatric disability when providing the medical opinion.  For these reasons, the Board finds that the March 2015 VA examination report is adequate, and there is no need for further VA medical opinion.  Because the history of symptoms, diagnosis, and treatment for the claimed psychiatric disability are well documented in the record, no VA examination was provided, and none is needed.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with a psychiatric disability, which has been variously diagnosed as mood disorder not otherwise specified (NOS), bipolar disorder, substance-induced mood disorder, and major depression, as well as polysubstance abuse.  There is no history of psychosis, and none of the psychiatric diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's polysubstance abuse on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. 
 § 3.304(d) (2016).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran contends that he had combat service by way of participation in classified missions, including Operation Urgent Fury.  In this case, the DD Form 214 and service personnel records reveal that the Veteran served as an infantryman during the period of active service; however, he is in receipt of no military citations that denote combat service, and is not otherwise shown to have had combat service.  The Veteran had overseas service in Korea at a time when hostilities were not present.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); therefore, the presumptions afforded to combat veterans are inapplicable in this case.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

In this case, the evidence does not show that the Veteran was exposed to hostile military or terrorist activity.  As stated above, the only foreign/overseas service for the Veteran was travel to and service in Korea at a time when hostilities were not present; therefore, the presumptions afforded to veterans who allege fear of hostile military or terrorist activity are inapplicable in this case.  Thus, any alleged in-service stressors must be independently verified, i.e., corroborated by objective credible supporting evidence.

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The revised provisions apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In this case, the appeal was certified to the Board in June 2015, so the revised regulations are applicable.

Service Connection Analysis

The Veteran contends that he began to experience psychiatric problems during service due to several stressor events purportedly related to combat service.  He asserts that, as a result of the in-service stressor events of participating in classified combat missions, he began to consume alcohol and drugs heavily during service.  He contends that he had already begun to experience PTSD symptoms by the time he was stationed in Korea.  See June 2008 statement.

As a preliminary matter, the Board finds that the claimed stressor event of participating in classified missions, to include the U.S. invasion of Grenada in October 1983, is not corroborated by independent, credible supporting evidence.  Service personnel records and the DD Form 214 show that the Veteran's overseas service of one year, one month, and seven days duration was exclusively in Korea.  In the January 2013 memorandum, the AOJ noted that the service personnel records revealed that the Veteran was in Company C, 2nd Battalion, 508th Infantry at Fort Bragg; however, while the 508th Infantry, 1st Battalion was sent to Grenada, there was no record of the 2nd Battalion being sent.  The AOJ also wrote that the Veteran had never provided the name of the individual he alleged had been killed during battle.  Furthermore, after being asked to provide verification of the Veteran's participation in classified missions, the U.S. Special Operations Command provided a negative response and replied that it was unable to verify the claimed stressor events.  

After review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates that psychiatric symptoms were manifested during service.  The service treatment records show that, in December 1983, the Veteran received hospital treatment for conversion reaction, in addition to a contused spine, following a parachute jump fall injury.  During the five-day hospitalization, a psychiatric consultation was obtained due to a belief that the Veteran had a conversion reaction from fear that he had broken his back in the parachute injury.  At the time of hospital discharge, the Veteran carried a diagnosis of conversion reaction.  

The weight of the evidence shows that the current psychiatric disability was manifested many years after service and is not causally or etiologically related to service.  After the in-service treatment for conversion reaction that occurred in December 1983, there was no further report, complaint, diagnosis, or treatment for mental problems during service.  The July 1985 mental status evaluation performed shortly before service separation was normal.  See also July 1985 service separation examination report (noting that the psychiatric system was normal).  Although the Veteran checked "Yes" when asked if he then had or had ever had nervous trouble of any sort with no further explanation, in light of the normal psychiatric evaluation at service separation, it is reasonable to infer that he was referring to the past symptoms and treatment for conversion reaction in December 1983, rather than any ongoing or then-current mental health symptoms.   

The earliest post-service evidence of a psychiatric disability shown in the record is dated in 1995, approximately ten years after service separation.  At that time, the Veteran was diagnosed with depressive disorder not otherwise specified.   See July 1995 VA hospital discharge summary.  Prior to 1995, there was a history of alcohol dependence and substance abuse.  See March 1994 VA hospital discharge summary (noting psychiatric diagnoses of alcohol and crack dependence).  The gap of approximately ten years between service and the onset of psychiatric symptoms other than substance abuse is one factor, along with other factors in this case, that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection). 

After review of the record, the March 2015 VA reviewer opined that the current psychiatric disability was less likely than not incurred in or caused by service.  In support of the medical opinion, the March 2015 VA reviewer explained that, while the Veteran was treated for conversion disorder following a parachuting accident and related to a back injury during service, none of the current mental health treatment was for conversion disorder or any other disorder related to conversion disorder.  The March 2015 VA reviewer noted that the Veteran had received a wide range of psychiatric diagnoses over the years, and none was manifested or treated during service.  The March 2015 VA reviewer wrote that there was no indication that any current mental health problems were related to military service.  

The March 2015 VA reviewer wrote that, while the Veteran was diagnosed with, and treated for, an acute conversion reaction following a parachute jump in which he injured his back while in the service, there was no evidence of diagnosis of, nor treatment for, any other mental disorder while in the service.   The March 2015 VA reviewer noted that there was no evidence of a diagnosis of, or of treatment for, conversion disorder since the service.

The March 2015 VA examiner noted that the Veteran had been diagnosed with PTSD by VA clinicians based on the reports of combat operations while serving in Grenada or sometimes during service on the demilitarized zone in Korea, and pointed out that the service personnel records did not indicate service in Grenada, and it appeared the Veteran had provided VA clinicians with inaccurate information about his military history.  The March 2015 VA examiner added that the diagnosis of a personality disorder did not seem to have been considered despite evidence of a history that would be suggestive of such a diagnosis, including receiving a General Discharge under Honorable Conditions due to a pattern of misconduct, a history of legal problems, irresponsibility, deceitfulness, and repeated fights.  The March 2015 VA examiner wrote that an underlying personality disorder may be contributing to the shifting diagnoses assigned to the Veteran.  

The March 2015 VA examiner has medical expertise and training in psychology, based the medical opinion on accurate facts and data, and provided a sound rationale in support of the medical opinion.  For these reasons, the March 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.  

The Board notes that VA treatment records include past diagnoses of combat-related PTSD due to combat service, based on the reported stressor event of participation in the invasion of Grenada; however, the service personnel records only show foreign service in Korea when hostilities were not present during the active service period, and the U.S. Special Operations Command provided a negative response after being asked for verification of the Veteran's contention that he served on classified missions, to include during Operation Urgent Fury.  Because the Veteran did not have combat service and the claimed stressor event of participating in the invasion of Grenada was not corroborated by independent, credible supporting evidence, the PTSD diagnosis included in VA treatment records is of no probative value because it was based on an inaccurate factual premise of combat service and/or participation in classified combat missions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).

Regarding the suggestion in the record of a personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9 , 4.127) in the absence of superimposed disease or injury.  In this case, the evidence shows no superimposed injury or disease during service.  The conversion reaction was treated in December 1983 and subsequently resolved during service.  At service separation, the Veteran was psychiatrically normal.  Additionally, after considering the in-service behavior characterized as a pattern of misconduct and several instances of being absent without leave, the March 2015 VA reviewer opined that such behavior was indicative of and a manifestation of a personality disorder.  For these reasons, service connection for a personality disorder is not established.


Although the Veteran has contended that his alcohol and drug abuse began during service and continued thereafter, direct service connection for drug and alcohol abuse is precluded by law; therefore, service connection for alcohol dependence and substance abuse is not warranted.  38 C.F.R. § 3.301.

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the questions of causation or aggravation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-5 cautions that it was "not sufficient to simply check off the symptoms in the diagnostic criteria to make a mental disorder diagnosis."  Rather, clinical training is required "to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges."  The "purpose of DSM-5 is to assist trained clinicians in the diagnosis" of various mental disorders.  The weight of the evidence shows that symptoms of the current psychiatric disability were not manifested until many years after service separation and are not related to service.  Consequently, the Veteran's attribution of the current psychiatric disorder to service is of no probative value.  Although VA mental health care providers appeared to diagnose PTSD based on a claimed in-service stressor event, the occurrence of the claimed stressor event has not been sufficiently supported by credible independent evidence 

and is of no probative value.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for an acquired psychiatric disorder, including claimed PTSD, must also be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include claimed PTSD, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


